 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE L. DAVIS,                                 Case No. 1:18-cv-01667-DAD-EPG (PC)
12                       Plaintiff,                      ORDER DIRECTING PAYMENT OF
                                                         INMATE FILING FEE BY CALIFORNIA
13            v.                                         DEPARTMENT OF CORRECTIONS
14    KINGS COUNTY BOARD OF
      SUPERVISORS, et al.,
15
                         Defendants.
16

17          Plaintiff Terrence Davis (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil action filed pursuant to 42 U.S.C. § 1983.
19          Pursuant to the District Judge’s December 18, 2019 order (ECF No. 18), Plaintiff has
20   made the showing required by § 1915(a), and accordingly, the applications to proceed in forma
21   pauperis have been granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for
22   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the
23   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust
24   account. The California Department of Corrections is required to send to the Clerk of the Court
25   payments from Plaintiff’s trust account each time the amount in the account exceeds $10.00, until
26   the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
27   ///
28
                                                         1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2     1. The Director of the California Department of Corrections or his/her designee shall

 3        collect payments from Plaintiff’s prison trust account in an amount equal to twenty

 4        percent (20%) of the preceding month’s income credited to the prisoner’s trust

 5        account and shall forward those payments to the Clerk of Court each time the

 6        amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 7        until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

 8        The payments shall be clearly identified by the name and number assigned to this

 9        action;

10     2. The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff’s in

11        forma pauperis applications on the Director of the California Department of Corrections,

12        via the court’s electronic case filing system (CM/ECF); and

13     3. The Clerk of Court is directed to serve a copy of this order on the Financial Department,

14        U.S. District Court, Eastern District of California.

15
     IT IS SO ORDERED.
16

17     Dated:    December 19, 2019                           /s/
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                     2
